                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DERRICK LUCKEY, et al.,                             Case No.18-cv-06071-JSC
                                                       Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE TO
                                                v.                                          PLAINTIFFS
                                   9

                                  10    UNITED STATES DEPARTMENT OF
                                        THE NAVY, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed this civil action against the United States and the United States Department

                                  14   of the Navy on October 3, 2018. (Dkt. No. 1.) However, since the filing of this action, the Court

                                  15   has not received any further communications from Plaintiffs. Plaintiffs have not filed proof of

                                  16   service of the summons and complaint on the Defendants. Plaintiffs have not responded to

                                  17   multiple clerk’s notices and Plaintiffs failed to appear at the Initial Case Management Conference

                                  18   on January 3, 2019. (Dkt. Nos. 3, 4, 5.) Accordingly, Plaintiffs are ordered to show cause in

                                  19   writing on or before January 25, 2019, as to why this action should not be dismissed for

                                  20   failure to prosecute. See Fed. R. Civ. Pro. 41(b). If Plaintiffs fail to respond to this Order, the

                                  21   Court may prepare a report and recommendation to a district judge recommending that this action

                                  22   be dismissed for failure to prosecute.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 4, 2019

                                  26
                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DERRICK LUCKEY, et al.,
                                   7                                                          Case No. 18-cv-06071-JSC
                                                       Plaintiffs,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        UNITED STATES DEPARTMENT OF
                                  10    THE NAVY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on January 4, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19
                                       Annette Luckey
                                  20   Derrick Luckey
                                       2300 Bethelview Rd, Ste 110
                                  21   Cumming, GA 30040
                                  22
                                       Dated: January 4, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  27
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                  28
                                                                                          2
